Citation Nr: 1312006	
Decision Date: 04/11/13    Archive Date: 04/19/13

DOCKET NO.  10-29 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a stomach disorder, to include gastroesophageal reflux disease (GERD) and hiatal hernia.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. M. Celli, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1961 to October 1963 and from November 1963 to November 1991.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran states that he has a stomach disorder that began during active duty.  The Veteran asserts that he was treated for reflux symptoms throughout active duty and that during the Persian Gulf War, he was treated for hiatal hernia and GERD.  He reports that he is still on medication for his stomach disorder and has to be very careful with his diet.  The Veteran also states that an endoscopy in June 2008 showed damage.

An April 1991 service treatment record reveals an assessment of reflux esophagitis, and a June 1991 service treatment record shows the Veteran was prescribed Zantac.  An August 1991 service treatment record reflects an impression of GERD and a plan for the Veteran to continue taking Zantac.  The Veteran complained of substernal discomfort related to stress, eating large meals, and fatty and spicy foods.  The Veteran's September 1991 separation examination shows the Veteran's health had not changed since his last physical examination except for an ulcerated esophagus.  On the September 1991 report of medical history, the Veteran reported a history of frequent indigestion.

An April 2012 VA treatment record shows the Veteran's active problems included GERD, and VA treatment records from June 2011 reflect that the Veteran's GERD was clinically stable.  VA treatment records also indicate that the Veteran has a history of GERD, multiple bilateral inguinal hernia repairs, and treatment for Helicobacter Pylori.

The record does not show that a VA examination was performed in connection with the Veteran's claim on appeal.  Generally, a VA examination is necessary prior to final adjudication of a claim when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifested during an applicable presumptive period for which the Veteran qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for VA to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4)(i) (2012); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

Here, the record reflects a diagnosis of GERD during the pendency of the appeal, and as such, the Board finds the evidentiary requirement of demonstrating a current disability has been satisfied.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  Additionally, service treatment records demonstrate complaints of stomach problems during active duty and impressions of GERD and an ulcerated esophagus.  Further, VA treatment records and private treatment records indicate the Veteran has a history of stomach symptoms, and the Veteran has testified that he has continued to take medication for his symptoms since his separation from service.  In this respect, the Veteran is competent to testify to symptomatology capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  As a result, the Board finds that a remand for a VA examination is warranted in order to ascertain whether any current stomach disorder is etiologically related to active duty.  See McLendon, 20 Vet. App. at 83; 38 C.F.R. § 3.159(c)(4).  

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain all treatment records for the Veteran from the VA Medical Center in Fayetteville, North Carolina and any associate outpatient clinic dated from January 2010 to the present.  All attempts to obtain those records must be documented in the claims file.

2. Schedule the Veteran for a VA examination for the purpose of ascertaining the nature and etiology of any current stomach disorder.  The claims file should be made available to the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished, and all pertinent symptomatology and findings must be reported in detail.  Based on the physical examination of the Veteran and review of the claims file, to include the Veteran's service treatment records (including the April 1991 treatment note indicating an assessment of reflux esophagitis, a June 1991 treatment note indicating Zantac was prescribed, an August 1991 treatment note reflecting an impression of GERD, and the ulcerated esophagus noted on the separation examination), private treatment records, and Veteran's lay testimony pertaining to his symptoms during and after service, the examiner should give an opinion as to whether it is at least as likely as not (50 percent probability or more) that any diagnosed stomach disorder is related to active duty.  

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

A complete rationale should be provided for any opinion or conclusion expressed.

3. After undertaking the development above, re-adjudicate the Veteran's claim for entitlement to service connection for a stomach disorder, to include GERD and hiatal hernia.  If any benefit sought is not granted to the fullest extent, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



